               Case 19-18585-MAM         Doc 63     Filed 12/26/19    Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

IN RE:                                                      CASE NO.: 19-18585-MAM
                                                            Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC

         Debtor.
                                           /

   MARTIN COUNTY MARINE HOLDINGS LLC’S LIMITED OBJECTION TO
DEBTOR’S MOTION FOR AUTHORIZATION TO SELL ASSETS FREE AND CLEAR
         OF LIENS, CLAIMS ENCUMBRANCES AND INTERESTS

         Martin County Marine Holdings., LLC’s, ( “Marine Holdings”) a secured creditor

herein, through undersigned counsel, files this Limited Objection to Debtor Meridian Marina &

Yacht Club of Palm City LLC’s Motion for Authorization to Sell Assets Free and Clear of Liens,

Claims, Encumbrances and Interests and in support thereof states as follows:

         1.     On June 27, 2019, (the "Petition Date") Meridian Marina & Yacht Club of Palm

City, LLC ( the “Debtor”), filed a voluntary petition under Chapter 11, Title 11 of the United

States Code.

         2.     The Debtor is a Florida Limited Liability Company, and is successor by Merger

to the former Debtor In Possession, Martin County Marine Corp., Case No. 12-11819- EPK.

Debtor operates the business known as Martin County Marina.

         3.     Martin County Marine Holdings, LLC ( hereinafter referred to as“ Marine

Holdings” or “Secured Creditor”) is a Florida Limited Liability Company with offices in Orange

County Florida. Marine Holdings is a secured creditor by reasons of a note secured by a first

mortgage on all of the Debtor’s real property and an Assignment of Rents which are now

                                         Page 1 of     4
               Case 19-18585-MAM          Doc 63     Filed 12/26/19     Page 2 of 7




reduced to a Default Final Judgment of Foreclosure dated December 18, 2018 in the amount of

$4,417, 341.17 which continues to bear interest at the prevailing statutory rate

       4.      Marine Holdings as the principal secured creditor has no objection to the

sale of the property, and the full payment of its secured claim. However, the Debtor has been

claiming imminent sales from the date of the entry of the Final Judgment of Foreclosure on

December 18, 2018, over a year ago. The sale date was set in the Final Judgment over ninety

(90 ) days later for April 2, 2019 based upon a claim of active sales activity.

       5.       The state court then extended the April 2, 2019 foreclosure sale date to July 2,

2019 based upon an executed sale agreement with Winward Marina Group, LLC dated February

21, 2019, which like the most recent proposed sale agreement, was also conditioned upon the

Debtor securing a lease with the GSA . The Debtor has had almost one year to obtain the

surveys and building permits required by the government in order to secure a lease with GSA.

        6.     Unable to consummate the transaction with Winward Marina Group, LLC, the

Debtor filed this chapter 11 proceeding on June 27, 2019, a few days before the extended

foreclosure sale date of July 2, 2019. At the status conference the Debtor assured the bankruptcy

court that the property was desirable, and it had many offers up to $6,000,000.00.

       7.      The Debtor has now had another six (6) months to effectuate a sale. Again, no

action was taken until the bankruptcy court’s deadline was close to an end.

       8.      Historically, this Debtor has been unable to actually consummate a sale since

2015 as follows:

              A.       On December 6, 2012 Debtor’s predecessor by merger filed a case under
       chapter 11, title 11 wherein the Debtor promised to sell the real estate by December 20,
       2015.


                                          Page 2 of      4
              Case 19-18585-MAM          Doc 63     Filed 12/26/19     Page 3 of 7




              B.     On October 31, 2013 the Debtor executed another note and mortgage in
       favor of Marine Holdings which was secured by additional vacate land.

               C.    On December 16, 2015 the Debtor modified the note and mortgage in
       favor of Marine Holdings which modification matured on December 16, 2016.

              D.      The modification agreement allowed another extension until December
       16, 2017.

               E.     The Debtor has been in default under the modification agreement by
       failing to make the payment under the modification agreement by June 20, 2017.

               F.      On December 18 , 2018 a foreclosure judgment was entered with a sell
       date of April 2, 2019.

               G.     On June 27, 2019 this case was filed.

              F.      On September 24, 2019 , the Debtor assured the Court that it had offers to
       purchase the property and it would be filing a Motion to Sell the real estate.

              H.     The failure of the Debtor to sell indicates the property may well be
       losing value and that Marine Holdings equity in the property is disappearing, while
       the Debtor continues to operate the property while Accumulating unpaid taxes,
       interest and costs.

       9.      If the Court is going to approve the proposed sale and allow it to proceed, the

Secured Creditor respectfully requests the Order Approving the Sale Motion contain the

following protections in order to avoid unnecessary delay to the Creditors in this case :

       A.     The purchaser should provide proof of funds. The escrow agent should provide
confirmation of escrow held.

       B.      The period of time for due diligence should be reduced to 30 days.

      C.      Since the purchase contract attached is contingent on there being a new lease
with GSA that is satisfactory to the purchaser, the Debtor should be required to provide
evidence that the GSA is still interested in entering into a lease with Debtor, and that
Debtor has the present ability to enter into a new lease with the GSA , i.e, that the surveys
and building permits are complete .

      D.      The Debtor should be required to provide the documents requested in the contract
immediately, with a copy to the Secured Creditor. These documents were stated to have been

                                         Page 3 of      4
               Case 19-18585-MAM          Doc 63    Filed 12/26/19       Page 4 of 7




provided to the prior purchaser in June 2019, so they should already be complete.

      E.     The Debtor shall immediately retain a title insurance agent to prepare the
commitment and provide creditor with a copy of the commitment.

       F.      The Debtor shall immediately obtain the survey required and provide the Secured
Creditor with a copy of the survey.

        G.      At the end of the thirty (30) days due diligence if the purchaser has not
terminated the contract, the deposits will be non-refundable and held for the benefit of the
creditors if closing does not occur fifteen (15) days after the end of due diligence.

       H.      If the contract does not close then the court should accept the credit bid from the
Secured Creditor, or immediately lift the stay to allow the foreclosure sale to proceed.

       11.     Finally the Secured Creditor respectfully requests the Order Approving Sale

require payment of real estate taxes and its Secured Claim at closing.

       WHEREFORE the Debtor respectfully requests an Order conditioning the sale of

Debtor’s Real Property on the terms and conditions set forth in paragraphs 6 and 7 for such

further relief as the Court deems just.

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by
electronic mail to the Office of the United States Trustee on this 26th day of December , 2019,
and that I am admitted to the Bar of the United States District Court for the Southern District of
Florida and I am in compliance with the additional qualifications to practice in this Court as set
forth in Local Rule 2090-1 (A).
                                                      SUSAN D. LASKY, Esquire
                                                      Attorney for Debtor
                                                      320 S.E. 18th Street
                                                      Fort Lauderdale, FL 33316
                                                      (954) 400 7474
                                                      Sue@SueLasky.com

                                                     By: /S/ SUSAN D. LASKY
                                                           SUSAN D LASKY, ESQ.
                                                           Florida Bar No. 451096




                                          Page 4 of     4
                                    Case 19-18585-MAM      Doc 63          Filed 12/26/19   Page 5 of 7
Label Matrix for local noticing                Aspen Environmental Consulting, LLC             MRACHEK, FITZGERALD ROSE KONOPKA THOMAS & WE
113C-9                                         2014 SW Oxbow Way                               505 S. Flagler Drive
Case 19-18585-MAM                              Palm City, FL 34990-3244                        Suite 600
Southern District of Florida                                                                   West Palm Beach, FL 33401-5945
West Palm Beach
Thu Dec 26 13:39:47 EST 2019
Martin County Marine Holdings LLC              Martin Downs Property Owners’ Associati         Meridian Marina & Yacht Club of Palm City, L
c/o Susan D. Lasky                             c/o Ross Earle Bonan & Ensor, P.A.              1400 SW Chapman Way
320 S.E. 18th Street                           P.O. Box 2401                                   Palm City, FL 34990-2402
Fort Lauderdale, FL 33316-2818                 Stuart, FL 34995-2401


5T Wealth Partners LP                          ADR Electric Inc                                Allstate Insurance
Department#6200                                P.O. Box 665                                    P.O. Box 4344
P.O. Box 830539                                Jensen Beach, FL 34958-0665                     Carol Stream, IL 60197-4344
Birmingham,, AL 35283-0539


Aspen Environmental                            Aspen Environmental Consulting, LLC             Bartlett Brothers Security
P.O. Box 2753                                  c/o Jodi Beck                                   2694 SE Willoughby Blvd
Stuart, FL 34995-2753                          2014 SW Oxbow Way                               Stuart, FL 34994-4700
                                               Palm City, FL 34990-3244


Capital One Bank (USA), N.A.                   Cassidy Ice                                     Charles Goodman
by American InfoSource as agent                3240 SE Dominica Terrace                        3022 SW Lake Terrace
PO Box 71083                                   Stuart, FL 34997-5758                           Palm City, FL 34990-1927
Charlotte, NC 28272-1083


Clark Environmental                            Colonial Life                                   Comcast
755 Prairie Industrial Pkwy                    P.O. Box 1365                                   P.O. Box 71211
Mulberry, FL 33860-6559                        Columbia, SC 29202-1365                         Charlotte, NC 28272-1211



EDC                                            Florida Department of Revenue                   Florida Power & Light
10250 SW Village Parkway, Suite 201            5050 West Tennessee Street                      General Mail Facility
Port Saint Lucie, FL 34987-2362                Tallahassee, FL 32399-0140                      Miami, FL 33188-0001



Grainger                                       Gunster                                         Industrial Hose and Hydraulics
1800 N. Florida Mango Rd                       777 South Flagler Drive                         2450 N.Powerline Rd
West Palm Beach, FL 33409-6486                 West Palm Beach, FL 33401-6194                  Pompano Beach, FL 33069-1051



(p)INTERNAL REVENUE SERVICE                    Internal Revenue Service                        Kapp Morrison, LLP
CENTRALIZED INSOLVENCY OPERATIONS              Central Insolvency Operation                    7900 Glades Road Suite 550
PO BOX 7346                                    P.O. Box 7346                                   Boca Raton, FL 33434-4167
PHILADELPHIA PA 19101-7346                     Philadelphia, PA 19101-7346


Law Office of Robert M. Lewis, LLC             MIC                                             Martin County Marine Holdings, LLC
P.O. Box 1831                                  2964 Airway Ave                                 1206 North Park Avenue
Jupiter, FL 33468-1831                         Costa Mesa, CA 92626-6018                       Winter Park, FL 32789-2542
                                 Case 19-18585-MAM      Doc 63          Filed 12/26/19   Page 6 of 7
Martin County Property Owner’s Associat     Martin County Tax Collector                     Martin County Utilities
C/O Ross Earl Bonan and Ensor PA            3485 SE Willoughby Blvd                         P.O. Box 9000
789 SW Federal Highway                      Stuart, FL 34994-5062                           Stuart, FL 34995-9000
Stuart, FL 34994-2962


Marvin Kennard                              Meridian Marina & Yacht Club of Palm Ci         Mracheck Law
4971 SW Lake Grove Circle                   2625 W Grandview Rd Suite 150                   505 S. Flagler Drive, Suite 600
Palm City, FL 34990-8506                    Phoenix, AZ 85023-3109                          West Palm Beach, FL 33401-5945



Office of the US Trustee                    PI Finance                                      Palmdale Oil Company, Inc.
51 S.W. 1st Ave.                            PO Box 922025                                   911 N 2nd St
Suite 1204                                  Norcross, GA 30010-2025                         Fort Pierce, FL 34950-9121
Miami, FL 33130-1614


Paul Lane                                   Plastic Pro                                     Progressive Environmental Services Inc.
7880 North University Drive                 DKG Concepts Incorporated                       19 National Dr
Suite 2000                                  P.O. Box 2359                                   Franklin MA 02038-3243
Fort Lauderdale, FL 33321-2124              Palm City, FL 34991-7359


Robert Jennings, P.A.                       Robert Sader, P.A.                              SWS Environmental Services
306 S.E. Detroit Ave                        224 Commercial Blvd Suite 310                   P.O. Box 538498
Stuart, FL 34994-2113                       Fort Lauderdale, FL 33308-4443                  Atlanta, GA 30353-8498



Safety Kleen                                Shaun T. Plymale                                Shraiberg, Landau, & Page PA
2600 North Central Expressway Suite 400     100 SW Albany Avenue                            2385 N.W. Executive Center Drive
Richardson, TX 75080-2058                   Suite 310                                       Suite 300
                                            Stuart, FL 34994-2000                           Boca Raton, FL 33431-8530


State of Florida - Department of Revenue    Sudden Service, Inc                             Susan Lasky
Post Office Box 6668                        P.O. Box 903                                    320 Southeast 18th Street
Tallahassee, FL 32314-6668                  Louisville, MS 39339-0903                       Fort Lauderdale, FL 33316-2818



The Zenith Insurance Company                Time Payment Corp                               Treasure Coast Legal
21255 Califa St                             1600 District Avenue                            100 SW Albany Avenue Suite 310
Woodland Hills, CA 91367-5021               Suite 200                                       Stuart, FL 34994-2000
                                            Burlington, MA 01803-5233


W.W. Grainger, Inc                          Waste Management of SFlorida                    William Scotsman
401 S Wright Road W4E.C37                   P.O. Box 4648                                   901 S. Bond Street. #600
Janesville WI 53546-8729                    Carol Stream, IL 60197-4648                     Baltimore, MD 21231-3348



Zimmer Construction                         Zimmer Construction Consultants, P.A.           m2 Lease Funds LLC
129 N.W. 13th St Suite 20                   129 NW 13th Street                              175 N. Patrick Blvd., Suite 140
Boca Raton, FL 33432-1635                   Suite 20                                        Brookfield, WI 53045-5811
                                            Boca Raton, FL 33432-1635
                                   Case 19-18585-MAM               Doc 63       Filed 12/26/19         Page 7 of 7
m2 Lease Funds LLC                                     Craig I Kelley                                       Dana L Kaplan
175 North Patrick Boulevard                            1665 Palm Beach Lakes Blvd #1000                     1665 Palm Beach Lakes Blvd #1000
Earth City, MO 63045                                   West Palm Beach, FL 33401-2109                       W Palm Beach, FL 33401-2109




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                               (d)Internal Revenue Service                          (d)Internal Revenue Service
Acting US Attorney                                     Atty General United States Dept Justice              c/o IRS District Counsel
99 NE 4th Street                                       Tenth & Constitution                                 Claude Pepper Federal Bldg
Miami, FL 33132                                        Washington, DC 20530                                 51 S.W. 1st Ave., 11th Floor
                                                                                                            Miami, FL 33130




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     (d)Martin Downs Property Owners’ Associati           (u)See attached
                                                       c/o Ross Earle Bonan & Ensor, P.A.
                                                       P.O. Box 2401
                                                       Stuart, FL 34995-2401


End of Label Matrix
Mailable recipients      62
Bypassed recipients       3
Total                    65
